NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               ELIJAH JOHNZAL SHELTON, IV, Appellant.

                             No. 1 CA-CR 19-0030
                               FILED 3-3-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR 2015-138575-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                             STATE v. SHELTON
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


B R O W N, Judge:

¶1            This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Elijah Shelton was given the opportunity to file a
supplemental brief but did not do so. Our obligation is to review the entire
record for reversible error, State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999),
viewing the evidence in the light most favorable to sustaining the
conviction and resolving all reasonable inferences against Shelton, State v.
Guerra, 161 Ariz. 289, 293 (1989). After reviewing the record, we affirm
Shelton’s convictions and sentences.

¶2             In August 2015, E.S. and her sister were staying at a hotel to
celebrate E.S.’s birthday and to allow E.S. to see her boyfriend, K.S. Various
family members, including E.S.’s father (“Father”), came to the hotel. When
K.S. introduced himself, Father got upset and told K.S. to leave. K.S.
refused to leave, but he stepped outside the hotel room to smoke,
accompanied by E.S. Father also went outside the room and called Shelton,
E.S.’s brother.

¶3            When Shelton arrived, Father told him that K.S. was being
disrespectful. Shelton then approached K.S. while he was standing near the
top of the staircase outside the hotel room and started punching him. K.S.
hit back while E.S. told them to stop. Shelton later claimed that K.S. was
the one who punched him first.

¶4            While Shelton and K.S. were fighting, they moved toward the
top of the staircase where K.S.’s gun fell from his waistband. K.S. picked
his gun up and pointed it at Father and Shelton. Shelton backed up and
K.S. turned and ran toward the back of the hotel. E.S. followed K.S. while
Shelton ran downstairs to his car, returning with a gun.




                                        2
                            STATE v. SHELTON
                            Decision of the Court

¶5            When he found K.S. and E.S., Shelton started shooting at K.S.
and K.S. returned fire. Shelton shot K.S. in the chest and leg, and K.S. fell to
the ground and died at the scene. E.S. was also struck in her leg and hip by
bullet fragments. Shelton was shot in his arm and stomach.

¶6            A grand jury returned an indictment for Shelton for first-
degree murder and aggravated assault. The State alleged three aggravating
circumstances. At trial, Shelton claimed that K.S. shot at him first, and he
shot back in self-defense.

¶7            After an 11-day jury trial, the jury was unable to decide if
Shelton was guilty of first-degree murder but found him guilty of second-
degree murder and aggravated assault. The jury also found that the State
had proved three aggravating circumstances beyond a reasonable doubt.
The superior court sentenced Shelton to concurrent terms of 15 years’
imprisonment for second-degree murder and 5 years’ imprisonment for
aggravated assault with 1082 days presentence incarceration credit.1 The
court later granted Shelton’s request to file this delayed notice of appeal.

¶8             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Shelton was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Shelton’s constitutional and statutory
rights. Therefore, we affirm Shelton’s convictions and sentences.

¶9            Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Shelton of the outcome of this appeal and his
future options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Shelton has
30 days from the date of this decision to proceed, if he wishes, with a pro
per motion for reconsideration or petition for review.




1      The court awarded Shelton 1082 days of presentence incarceration
credit but he was entitled to only 1080 days. The State did not cross-appeal
the court’s calculation, and thus we have no authority to correct it. State v.
Dawson, 164 Ariz. 278, 286 (1990) (“In the absence of a timely appeal or cross
appeal by the State seeking to correct an illegally lenient sentence, an
appellate court has no subject matter jurisdiction to consider that issue.”).


                                       3
                   STATE v. SHELTON
                   Decision of the Court

¶10   For the foregoing reasons, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                4